Citation Nr: 1721695	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-34 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether a timely substantive appeal was submitted to perfect an appeal of an April 2009 rating decision that denied to reopening of claims of service connection for lumbar spondylosis with degenerative disc disease and L5 herniated nucleus pulposus and to service connection for degenerative joint disease of the right knee.

3.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spondylosis with degenerative disc disease and L5 herniated nucleus pulposus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the right knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to June 1971 and from November 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

Although the RO ultimately adjudicated the Veteran's service connection claim for bilateral hearing loss on the merits, this claim was originally denied by the RO in a December 2006 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been recharacterized as noted on the cover page of this decision.

Excluding the issues decided herein, the appeal is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final December 2006 rating decision, the AOJ denied service connection for bilateral hearing loss.

2.  Evidence added to the record since the final December 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence indicates the Veteran's bilateral hearing loss is related to his military service.

4.  The AOJ mailed a statement of the case to the Veteran on August 24, 2010.

5.  The Veteran requested an extension of the 60-day period to file a substantive appeal or submit evidence that required the issuance of a supplemental statement of the case on October 15, 2010.

6.  The AOJ granted the Veteran's request for a 60-day extension on November 9, 2010.

7.  The AOJ received the Veteran's substantive appeal on January 2011, as indicated by an official VA date stamp on the document.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The Veteran's substantive appeal received on January 11, 2011, was timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing Loss

Request to Reopen

The Veteran's claim for service connection for bilateral hearing loss was previously denied in a December 2006 rating decision.  The RO denied the claim because the Veteran was not found to have a hearing loss disability, as defined by VA regulation, while he was in service and because in-service acoustic trauma was not shown.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On December 12, 2006, the RO notified the Veteran via letter of the decision and his appellate rights.  However, the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new evidence received within the one year appeal period after the notice.  38 C.F.R. § 3.156(b) (2016).  As a result, the December 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the December 2006 rating decision includes more recent VA and medical treatment records, VA and private medical opinions, and statements by the Veteran, including his testimony at the November 2016 Board Hearing.  Such evidence is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the AOJ previously denied the claim for service connection for bilateral hearing loss because the Veteran did not exhibit a hearing loss disability while in service and because in-service acoustic trauma was not shown.  Evidence received since the December 2006 rating decision includes VA and non-VA medical opinions which recognize the Veteran's exposure to acoustic trauma in service.  See June 2011 VA Examination Report, March 2016 Private Opinion of Dr. Hale, and July 2016 VA Examination Report.  Additionally, the March 2016 private opinion of Dr. Hale found a connection between the Veteran's current hearing loss disability and his military service.  This medical evidence is new and relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss-specifically, the occurrence of an in-service event or injury and the existence of a nexus.  Accordingly, the claim for service connection is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran maintains that he was exposed to acoustic trauma in service which resulted in his current bilaterally hearing disability.  Specifically, he asserts that he was subjected to acoustic trauma in service from radio headsets and noise from jet aircraft and helicopter engines and gun mounts, particularly since he did not routinely use hearing protection, in his roles as a Supply Office and Flight Deck Landing Officer.  See June 2011 VA Examination Report, March 2016 Private Opinion of Dr. Hale.  Such exposure to acoustic noise has been acknowledged in the VA and non-VA medical opinions of record and has been conceded by VA, as demonstrated in the August 2016 rating decision, in which the AOJ granted service connection for tinnitus.  Additionally, the Veteran has consistently denied exposure to hazardous or traumatic noise after discharge from service.

Service treatment records (STRs) are silent for any complaints, treatment, or diagnoses referable to hearing loss.  Service medical examination reports show that the Veteran's hearing was normal, per VA regulation, in May 1979 and March 1984.  Notably, there are no examinations available for the Veteran's first period of active duty service from September 1967 to June 1971.

There is no question that the medical evidence of record clearly demonstrates that the Veteran has a current bilateral hearing loss disability, as defined by VA regulation.  See June 2011 VA Examination Report (reflecting puretone thresholds of 40 decibels or higher at 2000, 3000, or 4000 Hertz), March 2016 Private Opinion of Dr. Hale (reflecting puretone thresholds over 40 decibels at 1000, 2000, 3000, or 4000 Hertz), and July 2016 VA Examination Report (reflecting puretone thresholds over 40 decibels at 1000, 2000, 3000, or 4000 Hertz).  

However, with respect nexus, the medical opinion evidence of record is in conflict.  Both the June 2011 and July 2016 VA examiners concluded that the Veteran's bilateral hearing loss was less likely as not related to his military service.  Each examiner offered essentially the same rationale for his or her conclusion-that any current hearing loss could not be related to service because the Veteran's hearing was normal at entry and separation.  In contrast, private audiologist Dr. Hale concluded that the Veteran's bilateral hearing loss was as likely as not cause by his exposure to hazardous noise in service without the use of hearing protection, particular because the Veteran has no other known history of noise exposure following service.

Based upon the foregoing, the Board finds that the Veteran has a current bilateral hearing disability and that he was exposed to acoustic trauma in service.  Although the evidence of nexus is in conflict, the Board finds that the competent medical opinions concerning the relationship of the Veteran's current bilateral hearing loss to his active duty service are at least in equipoise.  Therefore, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.  

II.  Timeliness of Substantive Appeal

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

However, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period. 38 C.F.R. § 20.302 (b)(2). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.

Notably, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305 (a), (b).

In February 2005, the AOJ denied entitlement to service connection for lumbar spondylosis with degenerative disc disease and L5 herniated nucleus pulposus and to service connection for degenerative joint disease, right knee condition.  In June 2007, the Veteran again filed claims for service connection for these conditions.  In April 2009, the AOJ denied the Veteran's claims.  In February 2010, the Veteran filed timely notice of disagreement with the April 2009 rating decision.  In August 2010, the AOJ issued a statement of the case (SOC).

The AOJ mailed the Veteran an SOC on August 24, 2010.  In a statement received by the AOJ on October 15, 2010, the Veteran requested an extension of time to respond to the SOC.  On November 9, 2010, the AOJ granted the Veteran a 60-day extension to submit a substantive appeal from the date of the AOJ's letter.  Subsequently, the Veteran submitted a substantive appeal which was signed by the Veteran on January 6, 2011, but date-stamped with a receipt date of January 11, 2011.  In February 2011, the AOJ notified the Veteran that it could not accept his substantive appeal because it was not timely as it had not been received by January 10, 2011, the date that the AOJ had determined was the new deadline for the 60-day extension.

The Board finds that the Veteran's substantive appeal was timely submitted to the AOJ when it was received on January 11, 2011.  Because the postmark for the substantive appeal is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  38 C.F.R. § 20.305.  Accordingly, the Board must presume that the postmark date of the Veteran's substantive appeal occurred at least 5 days earlier on January 6, 2011.  As such, the substantive appeal is timely.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for such condition is granted.

A timely substantive appeal was received to the April 2009 rating decision that denied the Veteran's request to reopen his claims of service connection for lumbar spondylosis with degenerative disc disease and L5 herniated nucleus pulposus and to service connection for degenerative joint disease, right knee.


REMAND

In the timely January 2011 substantive appeal, the Veteran requested a Board hearing at a local VA office concerning his service connection claims for lumbar spondylosis with degenerative disc disease and L5 herniated nucleus pulposus and also for degenerative joint disease, right knee condition.  As of yet, no action on this request has been taken by the AOJ, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the requested hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


